Title: To James Madison from John Rathbone, 16 April 1802 (Abstract)
From: Rathbone, John
To: Madison, James


16 April 1802, New York. Has recently received a letter from his son John Rathbone, Jr., who is in France, “requesting that I would make application to our Government in his behalf for a Consular appointment to some Port in Europe.” Encloses a recommendation that “may induce you to suppose that my Son is younger than he really is.” He was born in 1777. Lists eleven cities in order of their “respective value to him if appointed.” Requests JM to submit the application and enclosed recommendation to the president.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Rathbone”). 2 pp. The enclosure may have been a letter from Joseph Fay to Jefferson, 20 Apr. 1802, recommending the younger Rathbone (ibid.; docketed by Jefferson as received 23 Apr.). John Rathbone (1751–1843) and his son John, Jr., were prosperous New York merchants (Walter Barrett, The Old Merchants of New York City [5 vols.; 1870; New York, 1968 reprint], 1:353–54).


